Carlisle, Presiding Judge.
The document filed in reply to this suit did not even purport to be an answer of the corporate defendant. Nowhere within this paper is it recited that this is the answer of defendant, and the document is not signed by the defendant, its attorney, or an authorized agent purporting to be acting for and on behalf of the corporation. The writing is that of W. E. Kirkland, vice-president of some undesignated origin in which he says: “We wish to answer” in reply to this suit.
Even where a writing filed is purported to be a plea or answer of the defendant, but is not signed by the defendant or his counsel, the court will not refuse a motion to strike the answer because of this fact. Code Ann. § 81-305; Brooke v. McWhorter, 130 Ga. 590 (61 SE 404). However, the answer here filed is nothing more than an answer of Kirkland as an individual and is wholly irrelevant for the sufficient reason that the individual was not named as a party to the suit. The trial court’s action in sustaining the demurrer and in striking the answer of Kirkland was proper disposition of this totally irrelevant matter. See Central of Ga. R. Co. v. Dickerson, 15 Ga. App. 293 (82 SE 942). Since no answer of the defendant had ever been filed, the court did not err in declaring the case in default and rendering judgment for plaintiff upon proof of his claim.

Judgment affirmed. Bell and Hall, JJ., concur.